Citation Nr: 1037093	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected myofascial strain, upper thoracic region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
In that rating decision, the RO, in pertinent part, granted 
service connection for myofascial strain, upper thoracic region, 
rated as noncompensable, effective from August 1, 2005.  During 
the course of the appeal, in August 2009, the RO issued a rating 
decision increasing the Veteran's disability rating to 10 
percent, effective from March 28, 2009.  In a December 2009 
rating decision, the RO determined that a clear and unmistakable 
error had been made with regard to the effective date for the 
Veteran's claim for an increased rating for myofascial strain, 
upper thoracic region.  As such the effective date for the 
Veteran's 10 percent rating for myofascial strain, upper thoracic 
region was changed to August 1, 2005.  

Because less than the maximum available benefit for a schedular 
rating was awarded the aforementioned issue is properly before 
the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The Veteran's service-connected myofascial strain, upper thoracic 
region, is manifested by forward flexion of 90 degrees, extension 
of 30 degrees, bilateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees.  The competent medical evidence does not 
show that the Veteran's service-connected myofascial strain, 
upper thoracic region, is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; nor ankylosis of the spine and is not manifested by 
incapacitating episodes as defined by VA regulations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
myofascial strain, upper thoracic region, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information and 
evidence not of record that is necessary to substantiate a claim, 
(2) which information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-56 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letters dated in September 2005 and December 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, these letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letters also requested that the 
Veteran provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The December 2008 letter provided 
this notice to the Veteran.

The Board observes that the September 2005 letter was sent to the 
Veteran prior to the April 2006 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the December 2008 letter 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and 
after the notice was provided the case was readjudicated and a 
September 2009 supplemental statement of the case was provided to 
the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
and VA treatment records and VA examination reports are 
associated with the claims folder.

The Veteran was afforded compensation and pension (C&P) 
examinations in accordance with his claim in November 2005 and 
March 2009.  38 C.F.R. 
§ 3.326(a) (2009).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Additionally, an examination for rating 
purposes should contain sufficient detail and reflect the whole 
recorded history of a veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  
The Board finds that the VA examinations obtained in this case 
are more than adequate, as they consider all of the pertinent 
evidence of record, provide an adequate picture of the current 
severity level of the Veteran's disability, and provide a 
complete rationale for evaluations provided.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations, and the record is ready for appellate review.  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  As such, the Board has 
considered all evidence of record in evaluating the Veteran's 
myofascial strain, upper thoracic region.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  As such, in accordance with Fenderson, the 
Board has considered the propriety of assigning initial staged 
ratings for the Veteran's service-connected myofascial strain, 
upper thoracic region.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).
In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  As will be further explained below, in making the 
determination to deny a rating in excess of 10 percent for the 
issue herein addressed, the Board notes that it took into account 
the Veteran's complaints of pain, and was cognizant of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Indeed the 
Board notes that the Veteran is currently assigned a 10 percent 
disability rating for limited or painful motion of a major joint 
under 38 C.F.R. § 4.59 for his myofascial pain in the mid-
thoracic region.  

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments for 
VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Further, 
the normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

The Veteran is currently service connected for myofascial strain, 
upper thoracic region, currently evaluated as 10 percent 
disabling under the current Formula for Rating Diseases and 
Injuries of the Spine.  The Veteran contends that he is entitled 
to a higher initial disability rating.  The Board finds that the 
competent evidence of record does not warrant a disability rating 
of higher than 10 percent during any portion of the appeal 
period.

As previously noted, the Veteran was afforded VA examinations in 
November 2005 and March 2009.  At both the November 2005 and 
March 2009 examinations, it was noted that the Veteran exhibited 
mild tenderness to palpation along the medial aspect of the 
periscapular region, particularly along the left side of the 
midthoracic area in the rhomboid region.  It was noted that the 
Veteran was experiencing upper trapezial myofascial-type pain.  
At the November 2005 VA examination, the Veteran exhibited full, 
painless, range of motion in both the lumbar and cervical spine 
during passive, active, and repetitive motion with no limitation 
secondary to weakness, fatigue, incoordination, or flare-ups.  At 
the March 2009 VA examination, the Veteran exhibited lumbar spine 
forward flexion of 90 degrees, with mild pain beginning at 90 
degrees; extension of 30 degrees without pain; right and left 
lateral flexion of 30 degrees without pain; and rotation on both 
sides at 30 degrees with minimal discomfort beginning at 30 
degrees.  The March 2009 examiner noted that the Veteran's range 
of motion is the same for passive, active, and repetitive motion 
with no additional functional loss due to pain, weakness, 
fatigue, incoordination or flare-ups.  Both the November 2005 and 
March 2009 examination reports noted that the Veteran experiences 
no radiation of pain, no bowel or bladder incontinence, no focal 
neurological deficits, and no incapacitating episodes.  
Additionally, the Veteran does not require the use of any 
assistive devices for ambulation.  Finally, the Board notes that 
the x-rays associated with the November 2005 VA examination 
revealed mild degenerative disc disease at the L5-S1 level with 
no evidence of subluxation or soft tissue swelling.
In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
myofascial strain, upper thoracic region, is manifested by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees as 
required by the higher schedular rating of 20 percent.  Both the 
November 2005 and March 2009 VA examination reports demonstrate 
that the Veteran's flexion was 90 degrees.  The Board also notes 
that the evidence of record does not demonstrate any neurological 
deficiency that would allow for an increased evaluation.  The 
evidence of record indicates that the Veteran does not experience 
any radiation of pain with regard to his back disability.  
Consequently, the Veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under the General 
Rating Formula for Diseases and Injuries of the Spine.

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, which 
would warrant a higher disability evaluation.  The aforementioned 
range of motion findings confirm that the thoracolumbar spine is 
not fixed in neutral position, nor flexion or extension.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (5).  In making the determination to deny a 
rating in excess of 10 percent, the Board notes that it took into 
account the Veteran's complaints of pain, and was cognizant of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As previously noted, the pain 
associated with the Veteran's service-connected myofascial 
strain, upper thoracic region, is already contemplated by the 10 
percent evaluation currently in effect.  As mentioned previously, 
pain is taken into account in the schedular ratings as it is 
generally present with this type of disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board acknowledges 
that the Veteran has reported, as noted in both the November 2005 
and March 2009 VA examination reports, that he has not had any 
incapacitating episodes and his back disability has no effect on 
his usual occupational or daily activities.  Further, there is no 
evidence of record that bed rest was prescribed by a physician at 
any time.  Consequently, the Board finds that this Formula is not 
for consideration in the instant case.

Based on the above, the Board finds that an increased rating is 
not warranted at any time during the pertinent appeal period.  A 
"staged rating" for the Veteran's service- connected myofascial 
strain, upper thoracic region, therefore, is also not warranted. 
Fenderson v. West, 12 Vet. App. 119 (1999).  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the Veteran's increased initial rating claim 
for myofascial strain, upper thoracic region.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application in the instant case.  
Consequently, the benefit sought on appeal with respect to this 
claim must be denied.

In sum, the Board finds that the competent evidence demonstrates 
that the Veteran's service-connected myofascial strain, upper 
thoracic region, is best characterized as productive of a 10 
percent disability rating.  The Board has considered the lay 
evidence of record in making its determination; however, it 
observes that the Veteran's opinions and observations alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.71a with respect to determining the severity of his 
service-connected disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).  Determining the 
severity of the Veteran's disability must be done by a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Veteran is not shown to have any specialized medical training in 
this regard.  As discussed above, none of the competent medical 
evidence of record supports a higher rating than is herein 
assigned.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 


38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate."  In other words, the Board must compare the level 
of severity and symptomatology of the Veteran's disability with 
the established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability picture 
is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's myofascial strain, upper thoracic region, warrants a 
higher initial rating, than is herein assigned, on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability has been 
contemplated in the above stated rating under Diagnostic Code 
5237.  The evidence also does not reflect that the Veteran's 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
Indeed, the record notes several times that the Veteran's 
myofascial strain, upper thoracic region, has no effect on his 
usual occupation.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impractical in this case, the 
Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, as noted, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, a preponderance of 
the evidence is against assignment of a higher rating than is 
herein assigned for myofascial strain, upper thoracic region, for 
the entire period of this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (the Board must consider whether there has been an 
increase in severity during an appeal to warrant staged ratings).  
Therefore, the benefit of the doubt doctrine is not applicable in 
the instant appeal, and the claim must be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial evaluation higher than 10 percent for 
service-connected myofascial strain, upper thoracic region, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


